Citation Nr: 0615812	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-35 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include blurred vision and an 
arachnoid cyst.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had military service from April 1973 to June 1973 
and from February 1975 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.

The reopened issues of entitlement to service connection for 
the residuals of a back injury, a right shoulder injury, 
residuals of a head injury, and a hip disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision of February 1988, the RO denied 
service connection for an injury to the back, hips, legs and 
head, and for a bilateral eye problem.  The veteran did not 
appeal that decision.

2.  The evidence received since the RO's February 1988 rating 
decision is relevant and probative of the issues at hand.  

CONCLUSIONS OF LAW

1.  The February 1988 rating decision is final.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for the 
residuals of a head injury, to include blurred vision and an 
arachnoid cyst.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

5.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to support reopening of the veteran's claims of entitlement 
to service connection.  Therefore, with regard to the 
veteran's request to reopen, no further development is 
required to comply with VCAA or the implementing regulations.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied the veteran's claim of entitlement to service 
connection for residuals of a back injury, a right shoulder 
disability, and residuals of a head injury in February 1988.  
It determined that the claimed conditions were apparently 
acute and transitory in service, with no residuals found on 
the veteran's last examination.  

The evidence of record at the time of the RO's February 1988 
decision consisted of the veteran's service medical records.  
Those records show that the veteran complained of headaches 
and blurred vision in April and May 1973.  The assessment was 
probable migraine.  In September 1975 the veteran complained 
of blurry vision after suffering a head injury during a 
boxing match.  His symptoms resolved under surgical 
observation.  The assessment was blunt head trauma.  The 
veteran injured his back in September 1975 due to a fall.  
The assessment was back strain, mid back  He complained of 
injuries to his back, right leg, and right shoulder in 
November 1975.  In March 1976 the veteran reported that he 
had pain in his right hip, and that his leg gave away.  The 
assessment was residuals of an old hip injury.  In April 1976 
the veteran complained of back pain, and indicated that he 
had fallen from the top of a car.  An emergency record from 
Holy Cross Hospital indicates that the veteran presented to 
the emergency room with complaints of severe pain to his 
back.  The assessment was contusion of the lumbar back. 

The evidence received since the RO's February 1988 denial of 
the veteran's claims includes private medical records.  With 
respect to the veteran's back, an August 1981 X-ray report 
shows that there was minor wedging at L1.  The reviewer 
indicated that that finding was old.  In May 1990, the 
veteran indicated that he had been working in his yard and 
had experienced back pain.  The diagnosis was acute 
exacerbation of low back pain and sciatica.  X-rays revealed 
mild spurring at L3 with questionable narrowing of the L3 
disc space.  Mild degenerative changes were also noted.

Regarding the veteran's right shoulder, the private medical 
evidence received since the RO's February 1988 decision 
includes records of surgery on the veteran's right shoulder 
in November 1990, May 1991, and December 1994.

With respect to the veteran's claim for residuals of a head 
injury, medical evidence received since the RO's February 
1988 decision includes an August 2001 head CT indicating a 
small arachnoid cyst.  An MRI revealed two areas of 
hyperintensities, and the reviewer noted that such changes 
were sometimes seen in patients with migraines.  The veteran 
was seen in follow-up in September 2001 with complaints of 
headaches and numbness on the left side of his face.

The Board notes, with regard to the veteran's claim for a hip 
disability, the veteran testified at his April 2006 hearing 
that he was under an orthopedic physician's care for a hip 
condition, and that he received cortisone shots in his hip 
for arthritis and bursitis.  He also indicated that he went 
to a chiropractor.

The veteran's claims for service connection were originally 
denied, in part, because there was no evidence of a current 
disability.  Since that determination, the record contains 
evidence demonstrating that the veteran has received 
treatment for back complaints, a right shoulder disability, 
headaches, and a right hip disability, which related to 
previously unestablished facts.  Based upon the reasoning at 
the time of the prior decision, the evidence received since 
the RO's February 1988 decision is relevant and probative of 
the issues at hand, and the claims are reopened.  

ORDER

The veteran's application to reopen the claim of entitlement 
to service connection for residuals of a back injury is 
granted.

The veteran's application to reopen the claim of entitlement 
to service connection for a right shoulder disability is 
granted.

The veteran's application to reopen the claim of entitlement 
to service connection for residuals of head injury is 
granted.

The application to reopen the claim of entitlement to service 
connection for a right hip disability is granted.


REMAND

As discussed above, the veteran's service medical records 
show that he was seen for back, shoulder and hip complaints 
in service.  He was also seen for headaches and blurred 
vision as a residual of blunt head trauma.  In light of the 
Board's determination that new and material evidence has been 
submitted to reopen the veteran's claims, VA examinations 
should be conducted to determine whether the veteran's 
currently claimed disabilities are related to his military 
service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine whether his claimed back, right 
shoulder, and right hip disabilities are 
related to his service.  A complete 
history should be elicited and set forth 
in the examination report.  

With respect to the veteran's claimed 
back disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present back disability is 
related to any injury or disease in 
service.

With respect to the veteran's claimed 
right shoulder disability, the examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present right shoulder 
disability is related to any injury or 
disease in service.  

With respect to the veteran's claimed 
right hip disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present right hip 
disability is related to any injury or 
disease in service.  

The examiner should provide the rationale 
for all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

2.  The RO should also schedule the 
veteran for a VA neurological examination 
to determine the nature and extent of any 
residuals of a head injury/disease.  A 
complete history should be elicited and 
set forth in the examination report.  

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present neurological abnormality is 
related to any injury or disease in 
service, including any in-servce head 
injury or complaint of headache.  The 
examiner should provide the rationale for 
all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


